Lucas App. No. L-07-1022, 2007-Ohio-4094. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 4 of the court of appeals’ Decision and Judgment Entry filed September 5, 2007:
“Whether, in a claim for statutory wrongful death damages against a claimant’s underinsured motorists coverage, ambiguity exists in the insurance contract when the policy grants coverage for damages sustained ’because of bodily injury,’ yet under an other-owned auto exclusion bars coverage for damages by the less inclusive ’for bodily injury.’ ”
Pfeifer, J., dissents.
Lanzinger and Cupp, JJ., not participating.
The conflict case is Tuohy v. Taylor, Defiance App. No. 4-06-23, 2007-Ohio-3597.
Sua sponte, cause consolidated with 2007-1760, Lager v. Miller-Gonzalez, Lucas App. No. L-07-1022, 2007-Ohio-4094.